DETAILED ACTION
The response filed 2/10/22 is entered. Claims 1 is amended. Claims 2 and 8 are cancelled. Claims 1, 3-7, and 9-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
Response to Arguments
Applicant’s arguments filed on 2/10/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svarichevsky, US-20170329143, in view of Yatsu, US-20190225083, and in further view of Nagano, US-20190025580.
In regards to claim 1, Svarichevsky discloses a head-up display (Par. 0001 HUD) installed on a moving object (Fig. 1, 50 vehicle) for displaying an image as a virtual image to an observer (Par. 0026 “Display system 100 may be configured to project virtual graphics at dynamically varying focal distance image planes”), the 5head-up display comprising: an imaging position changer (Fig. 7, 700 display system with 780 motors) comprising a display device (Fig. 7, 730 projection device + 752, 754, 756 imaging matrices; Par. 0039 imaging matrices include “liquid crystal display (LCD), a digital micro-mirror device (DMD), a microelectromechanical (MEMS) laser scanner, a liquid crystal on silicon (LCoS) matrix, a matte glass with a projected image) configured to display the image and a projection optical system for enlarging and projecting the image (Fig. 7, 730 projection device + 740 optical devices + 752, 754, 756 imaging matrices; Par. 0040 “projection device 530 that, in turn, may be configured to generate and/or project light representative of at least one virtual image onto an imaging matrix 550, which is applicable to projection device 730), and the imaging position changer being configured to change a 10position of the virtual image between a far visual position 
Svarichevsky does not disclose expressly a lens having a shape with a lens thickness deviation causing a change in power of the lens from a side transmitting a light beam reaching a lower side of the virtual image to a side transmitting a light beam reaching an upper side of the virtual image; allowing a lower end of the virtual image at 
Yatsu discloses a lens having a shape with a lens thickness deviation causing a change in power of the lens from a side transmitting a light beam reaching a lower side of the virtual image to a side transmitting a light beam reaching an upper side of the virtual image (Fig. 3, 52 lens; Par. 0086 a freeform curved surface asymmetric lens providing up-down, i.e. lower side and upper side, corrections, i.e. changes in power, based on the asymmetric distortions of the windshield).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the virtual image of Svarichevsky can include a further lens to correct asymmetric distortion of the windshield as Yatsu discloses. The motivation for doing so would have been to correct asymmetric distortion of the windshield (Yatsu Par. 0086).
Svarichevsky and Yatsu do not disclose a lower end of the virtual image at the far visual position to be positioned at an upper position which is equal to or higher than a position of a road surface in front of the moving object even when a posture of the moving object is changed so that the moving 25object is inclined.  
Nagano discloses a heads-up display (Par. 0001), wherein the position of the virtual image is made equal to the road surface based on the driving conditions (Par. 0094-0099)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the virtual image position of Svarichevsky 
Therefore it would have been obvious to combine Yatsu and Nagano with Svarichevsky to obtain the invention of claim 1.
In regards to claim 3, Svarichevsky, Yatsu, and Nagano, as combined above, disclose the 20second inclination angle allows the lower end of the virtual image at the far visual position to be positioned at the upper position even when a posture of the moving object is changed so that the moving 25object is inclined (Svarichevsky Par. 0053 each image plane is independently able to be inclined; Svarichevsky Fig. 7, 780 motors; Svarichevsky Par. 0053 the imaging devices associated with each motor are moved to vary the focal distances; Yatsu Fig. 3, 52 lens; Yatsu Par. 0086 a freeform curved surface asymmetric lens providing up-down, i.e. lower side and upper side, corrections, i.e. changes in power, based on the asymmetric distortions of the windshield; Nagano Par. 0094-0099 the position of the virtual image is made equal to the road surface based on the driving conditions).
In regards to claim 4, Svarichevsky, Yatsu, and Nagano, as combined above, disclose the projection optical system  (Svarichevsky Fig. 7, 730 projection device + 740 optical devices + 752, 754, 756 imaging matrices; Yatsu Fig. 3, 52 lens) includes a plurality of optical elements (Svarichevsky Fig. 7, 740 optical devices, 752, 754, 756 imaging matrices), and 5the imaging position changer is configured to change the position of the virtual image by changing a distance in a direction of the reference light beam between at least any one of the plurality of optical elements and another or others 
In regards to claim 5, Svarichevsky, Yatsu, and Nagano, as combined above, disclose the imaging position changer (Svarichevsky Fig. 7, 700 display system with 780 motors) is configured to change the position of the virtual image by changing a distance in a direction of the reference light beam between the display device and 15the projection optical system (Svarichevsky Fig. 7, 780 motors; Svarichevsky Par. 0053 the imaging devices associated with each motor are moved to vary the focal distances).   
In regards to claim 6, Svarichevsky, Yatsu, and Nagano, as combined above, disclose 20the imaging position changer (Svarichevsky Fig. 7, 700 display system) is configured to change the position of the virtual image by moving the at least one optical element between a position that intersects an optical path from the display device and a position that does not intersect the optical path (Svarichevsky Fig. 7, 780 motors; Par. 0053 the imaging devices associated with each motor are moved to vary the focal distances; Svarichevsky Par. 0053 each image plane is independently able to be inclined, which moves the imaging matrices from a position fully intersecting with the optical path to positions not interacting the optical path).  
In regards to claim 7, Svarichevsky, Yatsu, and Nagano, as combined above, disclose the projection optical system (Svarichevsky Fig. 7, 730 projection device + 740 optical devices + 752, 754, 756 imaging matrices; Yatsu Fig. 3, 52 lens) includes a plurality of optical elements (Svarichevsky Fig. 7, 740 optical devices, 752, 754, 756 imaging matrices; Yatsu Fig. 3, 52 lens), at least any one of the plurality of optical 
In regards to claim 9, Svarichevsky, Yatsu, and Nagano, as combined above, disclose the projection optical system includes a power variable optical element capable of changing power (Svarichevsky Fig. 7, 752, 754, 756 imaging matrices has both positive and negative power), and the imaging position changer is configured to change the position of the virtual image by changing the power of 25the power variable optical element (Svarichevsky Fig. 7, 780 motors; Svarichevsky Par. 0053 the imaging devices associated with each motor are moved to vary the focal distancesYatsu Fig. 3, 52 lens; Yatsu Par. 0086 a freeform curved surface asymmetric lens providing up-down, i.e. lower side and upper side, corrections, i.e. changes in power, based on the asymmetric distortions of the windshield). 
In regards to claim 10, Svarichevsky, Yatsu, and Nagano, as combined above, disclose the display device has a displayed image that is inclined with respect to the reference light beam (Svarichevsky Par. 0053 each image plane is independently able to be inclined).  

In regards to claim 12, Svarichevsky, Yatsu, and Nagano, as combined above, disclose the lens (Svarichevsky Fig. 7, 740 optical devices, 752, 754, 756 imaging matrices; Yatsu Fig. 3, 52 lens) has negative power, and, in the lens, negative power on the side transmitting the light beam reaching the lower side of the virtual image is made stronger and negative power on the 20side transmitting a light beam reaching the upper side of the virtual image is made weaker (Svarichevsky Par. 0053 each image plane is independently able to be inclined; Svarichevsky Fig. 7, 780 motors; Svarichevsky Par. 0053 the imaging devices associated with each motor are moved to vary the focal distances; Yatsu Fig. 3, 52 lens; Yatsu Par. 0086 a freeform curved surface asymmetric lens providing up-down, i.e. lower side and upper side, corrections, i.e. changes in power, based on the asymmetric distortions of the windshield).  
In regards to claim 13, Svarichevsky, Yatsu, and Nagano, as combined above, disclose 84the lens (Svarichevsky Fig. 7, 752, 754, 756 imaging matrices has both positive and negative power; Yatsu Fig. 3, 52 lens) has positive power, and, in the lens, positive 
In regards to claim 14, Svarichevsky, Yatsu, and Nagano, as combined above, disclose the lens (Svarichevsky Fig. 7, 752, 754, 756 imaging matrices has both positive and negative power; Yatsu Fig. 3, 52 lens) has negative power and has a thickness deviation ratio which is defined as a ratio of a thickness at a lens peripheral portion to a thickness at a lens near central portion and is equal to or 15larger than one, and the thickness deviation ratio on the side transmitting the light beam reaching the lower side of the virtual image is larger than the thickness deviation ratio on the side transmitting the light beam reaching the upper side of the 20virtual image (Svarichevsky Par. 0053 each image plane is independently able to be inclined; Svarichevsky Fig. 7, 780 motors; Svarichevsky Par. 0053 the imaging devices associated with each motor are moved to vary the focal distancesYatsu Fig. 3, 52 lens; Yatsu Par. 0086 a freeform curved surface asymmetric lens providing up-down, i.e. lower side and upper side, corrections, i.e. changes in power, based on the asymmetric distortions of the windshield).  
In regards to claim 15, Svarichevsky, Yatsu, and Nagano, as combined above, disclose 25the lens (Svarichevsky Fig. 7, 752, 754, 756 imaging matrices has both positive .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	2/23/22

/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622